UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                                No. 14-7880


UNITED STATES OF AMERICA,

                 Plaintiff – Appellee,

          v.

KELVIN ANDRE SPOTTS, a/k/a Shorty,

                 Defendant - Appellant.



Appeal from the United States District Court for the Southern
District of West Virginia, at Huntington.   Robert C. Chambers,
Chief District Judge. (3:98-cr-00047-1; 3:00-cv-00647)


Submitted:   April 21, 2015                   Decided:     April 30, 2015


Before GREGORY    and   DIAZ,    Circuit   Judges,   and   DAVIS,   Senior
Circuit Judge.


Dismissed by unpublished per curiam opinion.


Kelvin Andre Spotts, Appellant Pro Se. Steven Loew Assistant
United States Attorney, Charleston, West Virginia; Richard
Gregory McVey, Assistant United States Attorney, Huntington,
West Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Kelvin Andre Spotts seeks to appeal the district court’s

order denying on the merits his Fed. R. Civ. P. 60(b) motion

seeking relief from an order denying his 28 U.S.C. § 2255 (2012)

motion.      Because the Rule 60(b) motion directly attacked Spotts’

convictions,       the   district    court     was   without      jurisdiction     to

consider the motion, which was, in essence, a successive and

unauthorized § 2255 motion.          See United States v. Winestock, 340

F.3d 200, 206 (4th Cir. 2003).

       The   district     court’s    order     is    not    appealable    unless   a

circuit justice or judge issues a certificate of appealability.

28 U.S.C. § 2253(c)(1) (2012).                A certificate of appealability

will not issue absent “a substantial showing of the denial of a

constitutional right.”         28 U.S.C. § 2253(c)(2) (2012).              When the

district court denies relief on the merits, a prisoner satisfies

this    standard    by    demonstrating       that   reasonable     jurists     would

find that the district court’s assessment of the constitutional

claims is debatable or wrong.             Slack v. McDaniel, 529 U.S. 473,

484    (2000);   see     Miller-El   v.   Cockrell,        537   U.S.   322,   336-38

(2003).      When the district court denies relief on procedural

grounds, the prisoner must demonstrate both that the dispositive

procedural ruling is debatable, and that the motion states a

debatable claim of the denial of a constitutional right.                       Slack,

529 U.S. at 484-85.

                                          2
     We have independently reviewed the record and conclude that

Spotts has not made the requisite showing.              Accordingly, we deny

a certificate of appealability and dismiss the appeal.

     Additionally,    we   construe       Spotts’     notice   of   appeal   and

informal brief as an application to file a second or successive

§ 2255 motion.      United States v. Winestock, 340 F.3d 200, 208

(4th Cir. 2003).      In order to obtain authorization to file a

successive § 2255 motion, a prisoner must assert claims based on

either:

     (1) newly discovered evidence that . . . would be
     sufficient to establish by clear and convincing
     evidence that no reasonable factfinder would have
     found the movant guilty of the offense; or

     (2) a new rule of constitutional law, made retroactive
     to cases on collateral review by the Supreme Court,
     that was previously unavailable.

28 U.S.C. § 2255(h).       Spotts’ claims do not satisfy either of

these   criteria.    Therefore,    we     deny   authorization      to   file   a

successive § 2255 motion.

     We dispense with oral argument because the facts and legal

contentions   are   adequately    presented      in    the   materials   before

this court and argument would not aid the decisional process.



                                                                     DISMISSED




                                      3